Title: From Thomas Jefferson to Francis Eppes, 13 December 1820
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Poplar Forest
Dec. 13. 20.
Yours of Oct. 31. came to me here Nov. 28. having first gone to Monticello. I observe the course of reading at Columbia which you note. it either is, or ought to be the rule of every collegiate institution to teach to every particular student the branches of science which those who direct him think will be useful in the pursuits proposed for him, and to waste his time on nothing which they think will not be useful to him. this will certainly be the fundamental law of our University, to leave every one free to attend whatever branches of instruction he wants, and to decline what he does not want. if this be not generally allowed at Columbia, I hope they may be induced to indulgence in your case, in consideration of the little time you have left, & which you cannot afford to waste on what will be useless to you, or can be acquired by reading hereafter without the aid of a teacher. as I do not know any professor at Columbia but Doctr Cooper, request, in my name, his interest & influence to be permitted to adapt your studies to your wants.Reviewing what you say are the courses of the 4. classes, I pass over the 1st and 2d which you are done with, and should select for you from the  3d Algebra, Geometry, trigonometry and Natural philosophy, & from the 4th Logarithms and chemistry to which I should add astronomy,  Botany & natural history, which you do not mention in any of the classes. I omit Blair’s Rhetoric, Watt’s logic, Kaims, Paley, Butler Etc which you can read in your closet after leaving College as well as at it. and in Mathematics I do not think you have time to undertake either Conic sections or fluxions. unless you can be indulged in this selection. I shall lament very much indeed the having advised your going to Columbia because time is now the most pressing & precious thing in the world to you; and the greatest injury which can possibly be done you is to waste what remains on what you can acquire hereafter yourself, & prevent your learning those useful branches which cannot will be acquired without the aids of the College.Whether our University will open this time, 12-month or be shut up 7. years, will depend on the present legislature’s liberating our funds by appropriating 100,000D. more from the Literary fund. if you watch the newspapers you will see what they do, and be able to judge what may be expected.Ellen & Virginia are here with me. we leave this the day after tomorrow for Monticello where we hope to meet your aunt, who will be returning at the same time from Richmond. we learn by your letter to Virginia that Wayles is with you. to him and to yourself I tender my affectionate attachments to Dr Cooper also give my friendly souvenirs, the difficulty with which I write puts that much out of my powerTh: Jefferson